Citation Nr: 0433338	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-03 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from July 1967 to 
July 1969, to include combat service in Vietnam.

The appeal comes before the Board of Veterans' Appeals 
(Board) from December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

While the veteran perfected an appeal in a claim for an 
increased rating for residuals of a gunshot wound to the 
right lower leg, he withdrew that appeal in a signed January 
2001 submission.  Accordingly, this issue is not before the 
Board.  38 C.F.R. § 20.204 (2003).


FINDING OF FACT

It is at least as likely as not that bilateral hearing loss 
and tinnitus developed in service, to include combat service.
 

CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, bilateral 
hearing loss and tinnitus were incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.326, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the Veterans 
Claims Assistance Act of 2000 (VCAA).  As service connection 
for bilateral hearing loss and tinnitus is granted, there is 
no reasonable possibility that additional notice or 
development will further the veteran's claims.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service and to this end all doubt 
will be resolved in the veteran's favor.  Service connection 
for such a disability may be rebutted by clear and convincing 
evidence to the contrary.  Furthermore, under 38 C.F.R. 
§ 3.306(b)(2) not only is due regard to be given to the 
places, types, and circumstances of service, but particular 
consideration is to be accorded to combat duty and other 
hardships.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2003).

In this case, the veteran contends that he was exposed to 
significant combat noise in service which damaged his hearing 
and resulted in disabling tinnitus.  He further contends that 
he was not exposed to significant occupational or other noise 
post service.  He therefore contends that his current 
bilateral hearing loss and tinnitus were the result of combat 
noise exposure in service.  

At the outset, November 2003 VA audiology test results show 
that the veteran's hearing loss meets the definition of 
hearing loss disability for each ear, pursuant to 38 C.F.R. § 
3.385.

The veteran's service medical records are negative for both 
hearing loss disability and tinnitus.  His service separation 
examination in June 1969 found no hearing loss as that term 
is defined by VA at 38 C.F.R. § 3.385.

Notably, the appellant's DD Form 214 informs that the veteran 
served in combat in Vietnam, and that he received both the 
Combat Infantryman's Badge (CIB) and a Purple Heart.  The 
veteran suffered a gunshot wound to the right lower leg by 
enemy rifle in Vietnam.  

The only post-service medical records addressing hearing loss 
or tinnitus are VA examinations in December 2001 and November 
2003.  

In December 2001, a VA otolaryngologist reviewed the claims 
folder and conducted an examination of the veteran for ear 
diseases.  The examiner diagnosed hearing loss and tinnitus, 
but opined, based on the absence of hearing loss shown on the 
veteran's service separation examination, that the 
appellant's hearing loss and tinnitus were not related to 
service.

In December 2001, the veteran was administered a VA audiology 
examination, but the examination results were judged to be 
invalid.  

In November 2003, the VA otolaryngologist who examined the 
veteran in December 2001 again reviewed the claims folder and 
examined him.  The otolaryngologist again opined that there 
was no causal link between service and current hearing loss 
or tinnitus.  

In November 2003, the veteran underwent VA audiology testing.  
The audiologist did not have the benefit of review of the 
claims folder.  Still, she noted the veteran's history of 
exposure to significant combat noise in service, and no 
significant noise exposure or other disease or injury 
causative of hearing damage post service.  Audiological 
evaluation revealed findings that showed that the appellant 
had a hearing loss as that term is defined for VA purposes.  
The audiologist opined, based on reported history and current 
findings, that it was at least as likely as not that the 
veteran's hearing loss was related to combat noise exposure 
during service.  

The Board notes that there are conflicting opinions 
addressing service etiology of the veteran's claimed hearing-
loss-related disabilities.  While the November 2003 
otolaryngologist who provided a negative opinion had the 
benefit of review of the claims folder, he was not benefited 
by review of current audiometric findings.  The November 2003 
audiologist's positive opinion was benefited current 
audiology findings and by an accurate history, to the extent 
that the veteran was exposed to combat and noises of combat 
during infantry service in Vietnam.  

Applying  38 U.S.C.A. § 1154(b), considering the nature of 
the veteran's Vietnam service, and weighing the historically-
based opinion of the November 2003 VA audiologist against the 
November 2003 otolaryngologist's opinion, the Board finds 
that it is at least as likely as not that the veteran's 
current bilateral hearing loss and tinnitus are causally 
related to his combat service.  A claim for VA benefits will 
be granted unless a preponderance of the evidence of record 
weighs against it.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Resolving reasonable doubt in the veteran's favor, the Board 
concludes that bilateral hearing loss and tinnitus were 
incurred in service.  Accordingly, service connection for 
bilateral hearing loss and tinnitus is granted. 


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



